                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 KEVIN D. and HILARY S., individually and
 on behalf of J.D., a minor;                      MEMORANDUM DECISION AND ORDER
                                                  TO TRANSFER VENUE
       Plaintiffs;

 v.                                               Case No. 2:19-cv-00268-JNP-DBP

 BLUE CROSS AND BLUE SHIELD OF                    District Judge Jill N. Parrish
 SOUTH COROLINA and THE GROUP
 MEDICAL BENEFITS PLAN FOR THE
 EMPLOYEES OF NELSON, RILEY &
 SCARBOROUGH, L.L.P.;

       Defendants.



       Before the court is the defendants’ motion to transfer venue. [Docket 6]. The court

GRANTS the motion and transfers this case to the Middle District of Tennessee.

                                       BACKGROUND

       Kevin D. and Hilary S. are the parents of J.D., who is minor. They reside in Tennessee.

Kevin D. participates in a self-funded employee welfare benefits plan (Plan). He and his family

receive healthcare coverage through the Plan, which is administered in the State of South Carolina

by Blue Cross and Blue Shield of South Carolina (Blue Cross).

        Kevin D. and Hilary S. enrolled J.D. in a residential treatment facility in New Mexico so

that he could receive mental health treatment. On June 1, 2016, Blue Cross decided that the Plan

would no longer pay for J.D.’s treatment. After unsuccessfully appealing from this denial of

coverage, Kevin D. and Hilary S. sued Blue Cross and the Plan in Utah under the Employee

Retirement Income Security Act of 1974 (ERISA).
       The defendants moved to transfer venue under 28 U.S.C. § 1404(a). They argued that the

case had little or no connection to Utah and that the case should be transferred to the District of

South Carolina, the state where the decision to deny coverage was made. In the alternative, the

defendants argued that the case should be transferred to the Middle District of Tennessee, where

the plaintiffs reside. The plaintiffs did not oppose the defendants’ motion to transfer venue. But

they requested that the case be transferred to the Middle District of Tennessee rather than the

District of South Carolina.

                                            ANALYSIS

       “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought . . . .”

28 U.S.C. § 1404(a). In deciding whether to transfer venue, the court weighs the following

discretionary factors:

               the plaintiff’s choice of forum; the accessibility of witnesses and
               other sources of proof, including the availability of compulsory
               process to insure attendance of witnesses; the cost of making the
               necessary proof; questions as to the enforceability of a judgment if
               one is obtained; relative advantages and obstacles to a fair trial;
               difficulties that may arise from congested dockets; the possibility of
               the existence of questions arising in the area of conflict of laws; the
               advantage of having a local court determine questions of local law;
               and[ ] all other considerations of a practical nature that make a trial
               easy, expeditious and economical.

Employers Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010).

       In this case, the plaintiffs concede that the case should be transferred. The only question is

where. The plaintiffs assert that the case should be transferred to the Middle District of Tennessee,

where they reside. The defendants argue that the case should be transferred to the District of South

Carolina where they reside and where the decision to stop covering J.D.’s treatment was made.


                                                 2
       In determining where to transfer this case, the court applies the same factors used to

determine whether a transfer of venue should be granted. The court, therefore, first looks to the

plaintiffs’ choice of forum. Although this factor typically favors the forum where the case was

filed, the plaintiffs have conceded that the case should be transferred out of this district. The

plaintiffs have instead expressed their preference that the case be transferred to the Middle District

of Tennessee. Although technically this is the plaintiffs’ second choice, the court finds that the

plaintiffs’ preference is entitled to deference. There is no indication that by choosing their home

forum the plaintiffs are choosing an inconvenient forum to “‘vex,’ ‘harass,’ or ‘oppress’ the

defendant by inflicting upon him expense or trouble not necessary to his own right to pursue his

remedy.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947) (citation omitted). Indeed, the

defendants concede that the Middle District of Tennessee is an appropriate forum for this case—

just not their preferred forum.

       “[T]he plaintiff’s choice of forum should rarely be disturbed.” Employers Mut., 618 F.3d

at 1167; accord Gulf Oil Corp, 330 U.S. at 508. Only if the other factors strongly favor another

forum should a court transfer a case to a defendant’s preferred forum. Id. Here, the venue transfer

factors do not strongly favor South Carolina over the Middle District of Tennessee.

       The accessibility of witnesses factor, the cost of making the necessary proof factor, and the

relative advantages and obstacles to a fair trial factor are all neutral because of the nature of this

case. The plaintiffs’ ERISA claims rest upon the administrative record of Blue Cross’s denial of

benefits decision. Because the administrative record usually cannot be supplemented, Jewell v.

Life Ins. Co. of N. Am., 508 F.3d 1303, 1309 (10th Cir. 2007), issues related to witnesses, the cost

of making proof, and a trial are largely irrelevant, see Danny P. v. Catholic Health Initiatives, No.

1:14-CV-00022-DN, 2015 WL 164183, at *2 (D. Utah Jan. 13, 2015). An electronic copy of the
                                                  3
administrative record can be filed and reviewed in the Middle District of Tennessee just as easily

as it can be filed and reviewed in the District of South Carolina.

       The enforceability of a potential judgment factor is also neutral. The defendants argue that

this factor favors South Carolina because it would be easier to enforce a judgment in the state

where the defendants reside. But the defendants have not shown any significant impediments to

enforcing a judgment rendered by a Tennessee federal court. Moreover, this factor is meant to aid

plaintiffs by favoring venues where they are able to obtain meaningful relief. It makes no sense to

use the enforceability factor to force a plaintiff to litigate in a defendant’s preferred forum.

       The congested dockets factor is likewise neutral. The defendants have provided statistics

showing that the District of South Carolina is about as congested as the District of Utah. But the

defendants do not provide any statistics for the Middle District of Tennessee. Thus, the defendants

have not met their burden of showing that the congestion factor weighs against the plaintiffs’

chosen forum.

       Finally, the conflict of laws factor and the local law factor are neutral because this case

involves the application of federal ERISA law. See Michael M. v. Nexsen Pruet Grp. Med. &

Dental Plan, No. 2:17-CV-1236 TS, 2018 WL 1406600, at *6 (D. Utah Mar. 19, 2018).

       In sum, the venue transfer factors do not strongly favor the District of South Carolina over

the plaintiffs’ chosen forum, the Middle District of Tennessee. The court, therefore, grants the

defendants’ motion to transfer venue, but transfers the case to the plaintiff’s preferred alternative

venue of the Middle District of Tennessee.




                                                   4
DATED October 22, 2019.

                          BY THE COURT



                          ______________________________
                          Jill N. Parrish
                          United States District Court Judge




                            5
